Citation Nr: 0924797	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The Board remanded this claim 
for additional development in February 2008 and November 
2008.  


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD), bilateral 
hearing loss, and tinnitus, have a combined disability rating 
of 60 percent.  His service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria provide for a total rating 
when there is a single disability or a combination of 
disabilities that result in a 100 percent schedular 
evaluation.  38 C.F.R. § 3.340(a)(2) (2008).  The subjective 
criteria provide for a TDIU when, due to service-connected 
disability, a Veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2008).  

Here, the Veteran is service-connected for posttraumatic 
stress disorder, rated as 50 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.  The combined disability 
rating is 60 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2008).  He therefore does not meet the minimum 
schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2008).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable 
by reason of service-connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra-schedular consideration.  

The Board, concludes that the Veteran is not unemployable due 
to his service-connected disabilities.  The Veteran contends 
that he worked at different gas stations as a shift manager 
from 1989 until 2000 when his PTSD prevented him from 
continuing to work there.  He reports having two years of 
high school education.

Post-service VA medical records dated from October 2003 to 
March 2006 show that the Veteran received intermittent 
treatment for right shoulder pain, PTSD, anxiety disorder, 
chronic obstructive pulmonary disease (COPD), hypothyroidism, 
hyperlipidemia, arthritis, hearing loss, hypertension, 
cataracts, and prostate cancer.  VA psychiatric examinations 
dated in May 2004 and March 2006 reflect that the Veteran had 
retired from his job as a gas station attendant in 1999 
secondary to his COPD, for which he is not service-connected.  
The Veteran even denied at his March 2006 VA examination that 
his PTSD symptoms affected his ability to be employed.

In February 2009, the Veteran underwent a VA audiological 
examination and psychiatric examination to determine whether 
his service-connected disabilities alone precluded him from 
obtaining gainful employment.  The examiner diagnosed him 
with bilateral mild to profound sensorineural hearing loss 
and tinnitus.  The examiner reviewed the entire claims file 
and opined that hearing loss and tinnitus should not render 
an individual unemployable because gainful employment could 
be obtained with appropriate amplification or assistive 
technology.  The examiner noted that the Veteran's ability to 
understand speech in a quiet environment was good and that he 
would have more difficulty understanding speech in a noisy 
environment.  The examiner concluded that the incorporation 
of listening strategies and hearing aids with directional 
capabilities would improve communication for the Veteran.  
Regarding the Veteran's service-connected PTSD, the examiner 
reviewed the entire claims file and opined that there was not 
total occupational and social impairment due to PTSD.  The 
examiner explained that the Veteran's hypervigilance 
interfered only moderately with his social and occupational 
judgment, thinking, and mood on occasion.   

The Veteran asserts that he is no longer able to work due to 
his PTSD, hearing loss, and tinnitus, but there is no 
indication that his service-connected disabilities preclude 
him from all gainful employment.  Rather, the evidence in 
this case tends to indicate that the Veteran's non-service-
connected COPD caused him to cease being gainfully employed.  
Additionally, the Veteran's hearing loss and tinnitus were 
not found to prevent him from being gainfully employed as 
long as he used appropriate amplification or assistive 
technology, and the Veteran's PTSD only had a moderate 
interference with his occupational judgment, thinking, and 
mood on occasion.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
Veteran's situation.  His service-connected conditions affect 
his abilities to some degree, but there is no evidence that 
he is unable to secure or follow any type of substantially 
gainful employment specifically as a result of these 
conditions.  The Board finds that the medical evidence does 
not show that the Veteran's service-connected disabilities 
preclude his obtaining or maintaining employment as long as 
he has hearing amplification or assistance.  While the 
Veteran is shown by the evidence to be disabled from his 
former gas station attendant job, the evidence shows that was 
due to a non-service-connected disability.  The evidence does 
not show that all gainful employment is precluded by his 
service-connected disabilities.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the Board finds 
that the preponderance of the evidence is against the claim.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in May 2004; a statement of the case in February 
2005; and supplemental statements of the case in April 2006 
and May 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


